Non-Responsive Action (Second Request)
The reply filed on 4/19/22 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Applicant was respectfully requested to elect a single disclosed species or a single grouping of patentably indistinct species for initial examination (neither a single disclosed species nor a single grouping of patentably indistinct species was selected for examination).  The original election of species is once again set forth below.  Applicant is once again respectfully requested to select all necessary components for initial examination.  Applicant is requested to elect a single species or a single grouping of patentably indistinct species from within elected Group I. 
Applicant elected Group I in the response filed 2/15/22.  The elected species or patentably indistinct species should identify specific components/substances for each of the following, if applicable to the desired species:  new therapeutic treatment, disease of interest, animal of interest, gold standard treatment, non-invasive testing technique, invasive test of interest, means of collecting data, means of communicating sensor data, means of recording sensor data, and means/manner of treating a cohort of animals.  In addition, Applicant is requested to state which claim(s) read on the elected species.  See 37 CFR 1.111.   Please note that in the election of species paragraphs (see the original election of species paragraphs included below), it is stated that “Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.”

Original Election of Species Requirement

    PNG
    media_image1.png
    357
    634
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    463
    647
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    317
    628
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    281
    635
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    170
    628
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    177
    629
    media_image6.png
    Greyscale

Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        July 20, 2022